Citation Nr: 1127835	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  10-12 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement of medical expenses by the Department of Veterans Affairs (VA) for the cost of non-VA medical treatment at a private medical facility from July 14, 2009, to July 27, 2009, for purposes of receiving accrued benefits.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 







INTRODUCTION

The Veteran served on active duty from April 1952 to March 1958 with three years, four months, and 23 days of prior active service.  He died in February 2010.  The appellant is the Veteran's surviving spouse. 

At the time of his death, the Veteran had a pending appeal of entitlement to reimbursement of medical expenses by the VA for the cost of non-VA medical treatment at a private medical facility from July 14, 2009, to July 27, 2009.  The appeal was from a July 2009 determination of Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida, also known as the VA North Florida/South Georgia Veterans Health System.

Substitution in an appealed case requires a Notice of Disagreement to have been filed prior to the appellant's death.  38 U.S.C.A. § 5121A.  When a Veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The statute regarding accrued benefits claims was amended on October 10, 2008. Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim. The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008. See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  In this case, the Veteran died February 2010 and the appellant filed a proper claim for substitution in March 2010.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.  38 U.S.C.A. § 5121A.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking payment or reimbursement of private medical care expenses incurred from July 14, 2009, to July 27, 2009, at Flagler Hospital based on substitution.

The agency of original jurisdiction (AOJ) denied the Veteran's claim on grounds that he had private insurance that covered a portion of expenses here in question.  See 38 U.S.C.A. § 1725(b)(3)(C) (West 2002 & Supp. 2009) (indicating that payment or reimbursement of private medical expenses cannot be made if the Veteran has contractual or legal recourse against a third party that would, in whole or in part, extinguish liability to the provider) (emphasis added); 38 C.F.R. § 17.1001(a), 17.1002(g) (2009) (to the same effect).  Notably, evidence of record showed that the Veteran had insurance in the form of Medicare Part A and Part B effective from 1995.  Medical bills of record detailed that Medicare had already paid for a substantial portion of his July 2009 private medical expenses.

As noted above, the Social Security Death Index (SSDI) reflected that the Veteran died in February 2010.  The appellant requested that she be substituted into the Veteran's claim in March 2010 and was accepted for substitution by the VAMC. 

The Board notes that the Director, Compensation and Pension Service, issued a Fast Letter that provided guidance on processing claims involving substitution of parties, in August 2010.  See Fast Letter 10-30.  The letter noted that unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  The letter provided guidance on specific procedures to follow noting that any eligible survivor submitting a claim for accrued benefits will automatically be considered as requesting to substitute and may be able to submit additional evidence in support of the claim. 

In addition, VA has published a proposed a new regulation for inclusion in 38 C.F.R. Part 3, 14, and 20 to address the issue even further.  See 76 Fed. Reg. 8666-8674 (February 15, 2011).

As noted, the Fast Letter and the proposed regulations indicate that this type of a claim differs from an accrued benefits claim, in part, as evidence can be added to the record.  In most accrued benefits cases, a decision is based on the evidence that is on file at the time of the Veteran's death.  In these cases, involving substitution, additional evidence can be added to the file.  Here, while seeking substitution, the current appellant referred to recently signed legislation discussed below.  In addition, the Board has determined that this matter requires additional development also detailed below. 

On February 1, 2010, shortly before the appellant's appeal was certified and transferred to the Board in March 2010, and clearly after the AOJ last considered the claim on the merits-the President signed into law the Veterans' Emergency Care Fairness Act of 2009, Pub. L. 111- 137, 123 Stat. 3495 (2010).  The new law removes and amends provisions in the prior version of 38 U.S.C.A. § 1725 that prohibited payment or reimbursement of emergency medical expenses on behalf of veterans who had insurance, and allows for payment or reimbursement of expenses incurred before the date of the law's enactment under appropriate circumstances. Id.  These provisions appear to have some potential retroactive application to claims filed before that date.  Id.

The AOJ has not yet considered the claim on appeal in the context of the new law.  Nor has the appellant had an opportunity to prosecute the claim in that context. Accordingly, in order to ensure the appellant full due process of law, and to avoid the possibility of prejudice, the Board will return the case to the AOJ for further development and readjudication.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

On remand, the AOJ should issue the appellant another notice letter under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)).  This is necessary because the only such letter thus far provided (in September 2009) does not contain notice of the information and evidence necessary to substantiate the claim, as required by law.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 19.9 (2010).

Additional information is also needed to verify basic entitlement issues in this matter and is crucial in order for the Board to determine whether reimbursement could potentially be authorized.  While July 2009 VA administrative notes detailed that the Veteran used VA services, evidence of record does not definitely establish whether he was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of the July 2009 hospitalization at Flagler Hospital.  

All records from the Veteran's July 2009 hospitalization at Flagler Hospital should be obtained.  38 C.F.R. § 3.159(c) (2010).

Further, on this note, there is little medical documentation of record to effectively establish if the conditions treated by the private medical provider in July 2009 were emergent in nature as well as when (or if) the Veteran became stabilized.  As noted above, the provisions of 38 U.S.C.A. § 1725 apply for emergency treatment only.  

The Veteran and the appellant have asserted that his medical condition on July 14, 2009, was emergent in nature and that he was not stable for transfer to a VA facility at any point during his July 2009 hospitalization.  It was further contended that VA facilities were not available.  It was indicated by the appellant in a July 2009 statement of record that she provided notification of inpatient care with 72 hours and also of emergency room treatment with 15 days.  

Based on the foregoing, the Board finds that a remand is also necessary to obtain a VA medical opinion from a physician as to whether the Veteran's medical condition was emergent in nature and if so, as to at what point, if any, between July 14, 2009, and July 27, 2009, the Veteran became stable for transfer.

Finally, the Board notes that the claims file reflects that the Veteran was previously represented by Florida Department of Veterans Affairs (as reflected in a August 2009 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative in the file).  A review of the claim file indicates that there is no current valid VA Form 21-22 in favor of any accredited agent or service organization.  On remand, clarification of representation is needed from the appellant.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant to ascertain her intentions regarding representation.  She should be advised that there is no current VA Form 21-22 in the claim file.  If she wishes to be represented by an individual or representative, request that she submit a properly executed VA Form 21-22.
2.  The VAMC should send a VCAA notice letter to the appellant informing her of the information and evidence generally required to substantiate a claim for payment or reimbursement of medical expenses under the amended 38 U.S.C.A. § 1725.

3.  VAMC must associate with the claims file documentation establishing whether the Veteran received treatment through a VA Health Care System within the 24 months prior to July 2009.

4.  Obtain any private treatment records pertaining to the Veteran's hospitalization at Flagler Hospital, for the period from July 14, 2009, to July 27, 2009.

After the appellant has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the VAMC cannot obtain records identified by the appellant, a notation to that effect should be included in the file.  The appellant (and any appointed representative) is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

5.  If and only if the basic criteria for entitlement to payment or reimbursement of the medical expenses at issue in this appeal are met as established at action paragraph (2) above, as applied to 38 U.S.C.A. § 1725 as amended effective February 10, 2010, the VAMC should obtain a medical opinion as to whether the conditions treated by the private medical provider in July 2009 were emergent in nature.  Prior to drafting the opinion, the claims file, Combined Health Record, and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Based on a review of the claims folder and utilizing sound medical principles, the physician is requested to determine whether the Veteran's medical condition on July 14, 2009, was of such nature that a prudent layperson reasonably would have expected that delay in seeking immediate medical attention would have been hazardous to life or health.  If the Veteran's medical condition is found to be emergent in nature, the physician should then provide an opinion as to at what point the Veteran became stabilized, if at all, prior to his discharge on July 27, 2009.  In providing his or her opinion, the physician should consider and address whether the urgency of the Veteran's medical condition, the relative distance of the travel involved in obtaining adequate VA treatment, or the nature of the treatment made it necessary to remain at Flagler Hospital.

The rationale for all opinions expressed should be provided in a legible report.  If the physician cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

6.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include amended provisions of 38 U.S.C.A. § 1725 and any regulations promulgated pursuant thereto to include any retroactive application that may apply.  If the benefit sought on appeal remains denied, the appellant (and any appointed representative) should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded the opportunity to respond.  The SSOC should contain, among other things, a citation to, and summary of, the current versions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1001, 17.1002, 17.1003, and 17.1005.  Thereafter, the claims file and Combined Health Record should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

